Name: Commission Regulation (EEC) No 3458/92 of 30 November 1992 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  energy policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31992R3458Commission Regulation (EEC) No 3458/92 of 30 November 1992 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks Official Journal L 350 , 01/12/1992 P. 0059 - 0059 Finnish special edition: Chapter 3 Volume 46 P. 0047 Swedish special edition: Chapter 3 Volume 46 P. 0047 COMMISSION REGULATION (EEC) No 3458/92 of 30 November 1992 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinksTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Havig regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), as amended by Regulation (EEC) No 3280/92 (2), and in particular Article 1 (4) (i) (1) (b) thereof, Whereas Article 1 (4) (i) (1) (a) of Regulation (EEC) No 1576/89 lays down the quantities of certain ingredients required if the names of certain fruit spirits are to be used; whereas Article 1 (4) (i) (1) (b) of that Regulation provides for derogations from the contents thus fixed under certain conditions; Whereas Article 6 of Commission Regulation (EEC) No 1014/90 (3), as last amended by Regulation (EEC) No 1781/91 (4), thus sets the maximum methyl alcohol content of spirits obtained from certain fruits in small distilleries at 1 500 grams per hectolitre; whereas that maximum content applies until 31 December 1992 to obtained from pears in distilleries; Whereas experience shows that the derogation should be maintained for all distilleries; whereas present techniques for producing the spirits in question mean that this measure should enable the final quality of the product and its traditional characteristics to be maintained; whereas, however, an in-depth evaluation of the various effects of the application of this measure should be conducted at the end of a trial period with a view to reducing the minimum methyl alcohol cntent as far as possible given, in particular, developments in techniques; Whereas, however, it is possible to repeal the exception concerning the maximum methyl alcohol content of spirits contained fromarbutus in view of current regional techniques fro producing that spirituous beverage; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Article 6 of Regulation (EEC) No 1014/90 is hereby replaced by the following: 'Article 6 1. Pursuant to Article 1 (4) (i) (1) (b) of Regulation (EEC) No 1576/89, the maximum methyl alcohol content of fruit spirits shall be 1 500 grams per hectolitre of alcohol at 100 % vol obtained from the following fruits: - plum (Prunus domestica L.), - mirabelle (Prunus domestica L. var syriaca), - quetsch (Prunus domestica L.), - apple (Malus domestica Borkh.), - pear (Pyrus communis L.). 2. Before 31 December 1994 the Commission shall conduct an evaluation of the application of paragraph 1. On the basis of an in-dept study it shall consider whether the maximum methyl alcohol content may be reduced.' Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 160, 12. 6. 1989, p. 1. (2) OJ No L 327, 13. 11. 1992, p. 3. (3) OJ No L 105, 25. 4. 1990, p. 9. (4) OJ No L 160, 25. 6. 1991, p. 5.